DETAILED ACTION
This communication is in response to the amendment filed on 07/13/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-8, 10-13, and 16-19,  21, and 32 are allowed, claims 9, 14-15, 20, and 22-31 have canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Non-Final Rejection on 02/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Rod Lacy (Reg. No. 41136) on 08/19/2022.

The applicant has been amended as followed:

Claim 1 (Proposed Amended): 	A method of measuring metrics of a computer network, the method comprising: 
	collecting data points from a plurality of data sources,
	wherein a set of data points collected from each data source is collected during a sampling period,
	wherein the set of data points, referred to as sample, is collected throughout each sampling period for each data source, 
	wherein each data source is associated with a fractile information type that specifies parameters for fractile information instances; 
	 repeatedly updating, during the sampling period, one or more bins associated with a fractile information instance associated with the data source with counts of values of the collected data points , the one or more bins comprising counters corresponding to values of the collected data points, wherein for each data point of the collected data points, an index identifying the bin to be updated is determined according to a pair of values comprising a mantissa and an exponent of the value of the corresponding data point; [[and]]
	transmitting the fractile information instance, for each data source, to a computing device or server for further processing; and
aggregating two or more original fractile information instances, representing the same data source but at different time frames, wherein aggregating the two or more original fractile information instances comprises computing new aggregate counters by adding the corresponding counters from the two or more original fractile information instances. 

Claim 2 (Proposed Amended):	The method according to claim 1,
	wherein a plurality of fractile information instances are associated with each data source,
	wherein, for each data source, exactly one fractile information instance is active during each sampling period, 
	wherein, for each data source, the non-active fractile information instances are passive during each sampling period,
	wherein, for each data source, the active fractile information instance is empty at the beginning the sampling period,
	wherein, for each data source, the passive fractile information instances are transmitted and/or stored to be available for further processing, and
	wherein, for each data source, at least one passive fractile information instance can be recycled at the end of each sampling period to become an empty active fractile information instance for the following sampling period.

Claim 3 (Previously Presented):	The method according to claim 1, 
	wherein the collection of data points from one or more data sources are performed by test agents,
	wherein each test agent updates the fractile information instance associated with each data source immediately after collecting each data point throughout the sampling period, and
	wherein each test agent up-loads fractile information instances to a control center after the end of each sampling period, to be available for further processing.

Claim 4 (Previously Presented):	The method  according to claim 1, 
	wherein the collection of data points is performed by test agents which collect all data points of a sample throughout a sample time period, 
	wherein the test agents upload the entire sample to a control center at the end of the sample time period, and
	wherein the control center produces the fractile information instance from the received sample to be available for further processing.

Claim 5 (Previously Presented):	The method according to claim 1,  
	wherein the control center starts with an empty/reset fractile information instance for each data source at the beginning of the sample time period,
	wherein the test agents repeatedly upload individual data points, or sets of data points, to the control center throughout the sampling period,
	wherein the server updates the fractile information instance immediately after receiving each data point, for each data source, as it receives data-points throughout the sampling period, and
	wherein the fractile information instance represents the entire sample at the end of the sampling period and is available for further processing.

Claim 6 (Previously Presented):	The method according to claim 1,  
	wherein the further processing includes performing statistical analysis based on the  fractile information instance without having access to the full sample.

Claim 7 (Previously Presented):	The method according to claim 1, 
	wherein a period between individual measurements of metrics and the length of the sampling period is varied depending on one or more of a metric measured, a traffic rate in a part of the network where the measurement takes place.

Claim 8 (Previously Presented):	The method according to claim 1, wherein the sampling period comprises a smallest time-frame where statistical analysis of data is supported.

Claim 9 (Cancelled)

Claim 10 (Previously Presented):	The method according to claim 1, wherein a base 2 is used for the exponent.

Claim 11 (Previously Presented):	The method according to claim 1, wherein a base 10 is used for the exponent.

Claim 12 (Previously Presented):	The method according to claim 10, wherein principal representation of  fractile information comprises an interval of exponents defining the values with smallest and largest absolute value and a fixed number of bits representing the significant figures or mantissa.

Claim 13 (Previously Presented):	The method according to claim 1, wherein further processing comprises storing compressed fractile information instances in a data base at the server using a time stamp as a key and the compressed fractile information as a binary large object (BLOB).

Claims 14-15 (Cancelled)

Claim 16 (Proposed Amended):	The method according to claim 1, further comprising 

Claim 17 (Proposed Amended):	The method according to claim 1, 

Claim 18 (Proposed Amended):	The method according to claim 1, further comprising scheduling the aggregating of the two or more original fractile information instances according to an aggregation scheme.

Claim 19 (Previously Presented):	The method according to claim 1, wherein each data source is associated with an aggregation scheme. 

Claim 20 (Canceled).	

Claim 21 (Proposed Amended):	A non-transitory processor-readable medium, having  instructions stored thereon, where the  instructions cause at least one data processor to:
	collect data points from a plurality of data sources,
	wherein a set of data points collected from each data source is collected during a sampling period,
	wherein the set of data points, referred to as sample, is collected throughout each sampling period for each data source, 
	wherein each data source is associated with a fractile information type that specifies parameters for fractile information instances;
	repeatedly update, during the sampling period, one or more bins associated with a fractile information instance associated with the data source with counts of values of the collected data points, the one or more bins comprising counters corresponding to values of the collected data points, wherein for each data point of the collected data points, an index identifying the bin to be updated is determined according to a pair of values comprising a mantissa and an exponent of the value of the corresponding data point; [[and]]
	transmit the fractile information instance, for each data source, to a computing device or server for further processing; and
aggregate two or more original fractile information instances, representing the same data source but at different time frames, wherein aggregation of the two or more original fractile information instances comprises computing new aggregate counters by adding the corresponding counters from the original fractile information instances. 

Claims 22-31 (Cancelled)

Claim 32 (Proposed Amended):	A system comprising:
	one or more processors;
	a memory storing instructions, that when executed, cause the one or more processors to:
	collect data points from a plurality of data sources,
	wherein a set of data points collected from each data source is collected during a sampling period,
	wherein the set of data points, referred to as sample, is collected throughout each sampling period for each data source, 
	wherein each data source is associated with a fractile information type that specifies parameters for fractile information instances;
	repeatedly update, during the sampling period, one or more bins associated with a fractile information instance associated with the data source with counts of values of the collected data points, the one or more bins comprising counters corresponding to values of the collected data points, wherein for each data point of the collected data points, an index identifying the bin to be updated is determined according to a pair of values comprising a mantissa and an exponent of the value of the corresponding data point; [[and]]
	transmit the fractile information instance, for each data source, to a computing device or server for further processing; and
aggregate two or more original fractile information instances, representing the same data source but at different time frames, wherein aggregation of the two or more original fractile information instances comprises computing new aggregate counters by adding the corresponding counters from the original fractile information instances. 


Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	Collect a set of data points from each data source is during a sampling period, wherein each data source is associated with a fractile information type that specifies parameters for fractile information instances.  During sampling period, repeatedly update one or more bins associated with a fractile information instance associated with the data source with counts of values of the collected data points, the one or more bins comprising counters corresponding to values of the collected data points, wherein for each data point of the collected data points, an index identifying the bin to be updated is determined according to a pair of values comprising a mantissa and an exponent of the value of the corresponding data point.  Aggregate two or more original fractile information instances, representing the same data source but at different time frames, wherein aggregation of the two or more original fractile information instances comprises computing new aggregate counters by adding the corresponding counters from the original fractile information instances.
		
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 21, and 32.  Dependent claims dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456